113 So. 2d 183 (1958)
Francis Louis BERNESS
v.
STATE.
8 Div. 945.
Supreme Court of Alabama.
October 9, 1958.
Rehearing Denied June 25, 1959.
T. Eugene Burts, Florence, for petitioner.
John Patterson, Atty. Gen., and Edmon L. Rinehart, Asst. Atty. Gen., opposed.
*184 LIVINGSTON, Chief Justice.
Petition of Francis Louis Berness for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Berness v. State, 113 So. 2d 178.
Writ denied.
LAWSON, STAKELY and MERRILL, JJ., concur.